Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 11/15/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Amended claims 1-2, 4-5, 8-12, 16, 18, 22 and new claims 23-24 have been examined on the merits. (Claims 13, 15 and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 8-12, 16, 18 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Front. Agric. China, 2007), in view of .
Wang et al. teach controlling/preventing a fungal phytopathogen infection in potatoes via spraying (contacting) an ethanolic and/or water preparation containing an effective amount of powdered Galla chinensis foliage (a powdered Galla chinensis foliage reads on "meal" and/or pulverized Galla chinensis) on the leaves, seedlings, and tubers (roots) of the potatoes (please note that water reads upon a "phytologically acceptable adhesive" since water would help the Galla chinensis preparation to adhere to the potato leaves to which it is applied). Furthermore, please note that the cited reference’s Galla chinensis water preparation again still reads upon the claimed invention’s claim limitation of a Galla chinensis is in a pulverized form in water because the cited reference’s powdered Galla chinensis foliage reads on "meal" and/or pulverized Galla chinensis and cited reference’s use of water still reads upon a "phytologically acceptable adhesive" since water would help the Galla chinensis preparation adhere to the potato leaves.  See entire document including Abstract, Materials and Methods, Results, and Discussion.  Wang, however, does not expressly teach adding an adhesive per se to such a nutgall preparation, nor contacting seeds of the lawn grass with such an antifungal nutgall preparation (containing an adhesive therein).
Villas-Boas beneficially teaches adding an agriculturally acceptable carrier substance such as an adhesive (sticker/speaders e.g. [0122-0125], [0128] and 0149]) and/or talc, starch or binders (e.g. [0122-0125], [0128]) and [0149] within an antifungal 
Neyra et al. beneficially teach an antifungal composition - including for use against fungal phytopathogens, whereby seeds of a plant to be protected are dipped in a solution containing the anti-fungal agent and an adhesive so as to coat the plant seed therewith - as a means of protecting the plant from fungal infection (see entire document including, e.g., col 1, lines 25-49; col 6, lines 58-65; and col 9, lines 38-52).
As readily admitted by Applicants, heat application on plants (such as plant seeds) to provide a fungicidal effect - via using hot humid air or hot dry air, have been described in the prior art (see paragraph [0024] of the instant specification).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to control/prevent a fungal phytopathogen infection in a plant (such as caused by one or more of the phytopathogenic fungi instantly claimed) via spraying (contacting) an effective amount of a Galla chinensis water preparation on the leaves, seedlings, tubers (roots), and/or other part of the plant, based upon the beneficial teachings provided by Wang et al. (as fully discussed above); as well as to include agriculturally acceptable carrier substance such as an adhesive within the antifungal composition taught by Wang et al. so as to allow the antifungal composition to stick to the intended target (plant part) to which the antifungal composition is contacted (applied/dispersed) based upon the beneficial teachings provided by Villas-Boas (as fully discussed above); and/or to treat plant seeds of other plants that need to be protected against such fungal disease(s) by coating the seeds with a dispersion of powdered or water/ethanol-extracted nutgalls containing an adhesive therein, based 
.

Response to Arguments
	Applicant’s arguments presented on November 15, 2021 have been carefully considered but are not deemed persuasive. 
	Applicant argues that neither Wang nor VillaBoas would motivate a person of ordinary skilled in the art to add the phytologically acceptable adhesive into the alcohol (and water) mixture in Wang to arrive at the amended claim 1, which requires these specific steps/composition in a method.  Furthermore, Applicant argues that neither Wang nor VillasBoras discloses these separate steps as recited in amended claims 8 and 22-24. In view of the above amendment, applicant believes the claims 1-2, 4-5, 8-12, 16, 18 and 22-24 in the pending application is in condition for allowance.  
In response, Examiner maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Wang, Neyra and VillasBoas, individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references of Neyra and VillasBoas are cited to remedy Wang’s deficiency.  For example, since Wang et al., in its entire document including Abstract, Materials and Methods, Results, and Discussion, teach controlling/preventing 
Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655